 HIGHLAND TERRACE CONVALESCENT CENTERHighland Terrace Convalescent Center, A WhollyOwned Subsidiary of Centennial Villas, Inc. andService Employees International Union, Local No.92, AFL-CIO. Case 36-CA-3063October 20, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a charge filed on February 17, 1977, byService Employees International Union, Local No.92, AFL-CIO, herein called the Union, and dulyserved on Highland Terrace Convalescent Center, AWholly Owned Subidiary of Centennial Villas, Inc.,herein called the Respondent, the General Counselof the National Labor Relations Board, by theRegional Director for Region 19, issued a complainton April 1, 1977, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on November 23,1976, following a Board election in Case 36-RC-3754, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; and that,commencing on or about February 1, 1977, and at alltimes thereafter, and particularly on March 7, 1977,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnApril 4, 1977, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On April 25, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment.On May 9, 1977, Respondent filed an amendedanswer, with affirmative defenses, continuing toadmit in part and deny in part the allegations of thecomplaint. Subsequently, on May 25, 1977, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the'Official notice is taken of the record in the representation proceeding.Case 36-RC-3754, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems. Inc.. 166 NLRB 938 (1967). enfd. 388 F.2d 683 (C.A. 4,233 NLRB No. 20General Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed abrief in opposition to the General Counsel's Motionfor Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, and its opposition toGeneral Counsel's Motion for Summary JudgmentRespondent admits the refusal to bargain butcontends that the certification of the Union in theunderlying representation case is invalid since theRegional Director erroneously included certainsupervisors, namely, charge nurses, in the unit.Furthermore, although Respondent concedes that itsrepresentative signed a waiver of the right to requestreview of the Regional Director's determination inCase 36-RC-37554, it contends the waiver wasinvalid since the form has never been filled out andthe representative, a nonlawyer, did not understandthe waiver due to the Hearing Officer's failure toadequately inform him of its ramifications. Respon-dent also contends that a new hearing is required todemonstrate the prejudice Respondent suffered as aresult of the Regional Director's failure to serve acopy of his Decision and Direction of Election onRespondent's attorney prior to the election. Finally,Respondent contends that, even in the event theBoard agrees with the original Decision, there hasbeen a change since the issuance of that Decision inthe supervisory authority of charge nurses requiringthat the Board grant a new hearing on the matter.Based on this change in circumstances, Respondentfiled on June 10, 1977, a petition for clarification ofcertification asking the Board to clarify the presentstatus of the charge nurses in the unit. Respondentmaintains that this UC petition should be consolidat-ed with the present refusal-to-bargain matter.Our review of the record herein, including therecord in Case 36-RC-3754, reveals that, at theconclusion of the hearing the parties signed a waiverof their right to present review of the RegionalDirector's decision. Thereafter, the Regional Direc-tor issued a Decision and Direction of Election inwhich, inter alia, he found charge nurses, whichRespondent contended were supervisors, to beemployees included in the unit and directed that an1968): Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1%9); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follet Corp.. 164 NLRB 378 (1967), enfd. 397 F.2d (CA. 7, 1%968); Sec. 9(d)of the NLRA, as amended.87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection be conducted. An election was held onNovember 15, 1976, which resulted in an 8-to-0 votein favor of the Union with no challenged ballots. Noobjections to the election were filed and, onNovember 23, 1976, the Union was certified as theexclusive representative of the employees.On December 6, 1976, Respondent requested theRegional Director to rescind the Certification ofRepresentative and to reconsider the Decision andDirection of Election for the following reasons: (1)the unit description in the Certification of Represen-tative is ambiguous in that it excludes supervisors butincludes charge nurses who are supervisors; (2)Respondent was denied the opportunity to requestreconsideration of the Regional Director's decisionwithin the prescribed time due to the RegionalDirector's failure to serve a copy of his decision onRespondent's attorney and, therefore, Respondentwas denied an opportunity to seek reconsideration;(3) the Regional Director did not fully considerRespondent's October 26, 1976, brief before issuanceof his October 29, 1976, decision; (4) although theRegional Director refers to a brief filed by Petitionerno such brief was served on Respondent; and (5) theHearing Officer failed to adequately explain toRespondent's representative the ramifications of itswaiver of the right of appeal. The Regional Directordenied the request by letter dated December 17,1976.2 By letter dated March 17, 1977, Respondentrequested review of the matter.The Board, by order of March 30, 1977, denied theRespondent's request for review on the ground thatthe Employer waived the right to file a request forreview with the Board and did not seek to withdrawits waiver prior to the Regional Director's decision.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3With the exception of Respondent's contentionthat we should consolidate this proceeding with theproceeding involving its UC petition, all issues raisedby the Respondent in this proceeding were or couldhave been litigated in the prior representationproceeding, and the Respondent does not offer toadduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege2 Specifically, the Regional Director stated, inter alia, that he gavefurther consideration to his oriinal decision and he adhered to it. Hedeclared that Respondent's October 26, 1976, brief was fully considered. Healso enclosed a copy of Petitioner's brief, noting that there is no provisionfor reply briefs. Lastly, he cited in detail the portions of the transcriptindicating Respondent's representative had been given a full explanation ofthe effect of the waiver he signed.3 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).that any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. As toRespondent's contention with respect to the UCpetition, the complaint alleges that Respondentviolated Section 8(a)(5) by refusing to bargain as ofFebruary 1, 1977. The unit clarification petition isbased on an alleged change in the duties of chargenurses since the date of the certification andapparently, at least partially, since the date of thealleged refusal to bargain. By this tactic it appearsthat Respondent is seeking to relitigate the sameissues which we litigated in the earlier proceeding. Ineffect Respondent is arguing that it has made suchdrastic changes in the duties of unit employees sincethe certification that it has eliminated the unit, allwithout bargaining. This assertion, if true, wouldsimply constitute additional evidence of Respon-dent's refusal to bargain with the Union since itwould be making unilateral changes without bargain-ing.4We therefore find that Respondent has notraised any issue which is properly litigable in thisunfair labor practice proceeding.5We shall, accord-ingly, grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a State of Washington corporation with anoffice and place of business located at Camas,Washington. It is engaged in the operation of aproprietary nursing home facility. Respondent, dur-ing the past 12 months, which period is representa-tive of all times material herein, received grossrevenue in excess of $100,000. Respondent, throughits subsidiaries, during the past 12 months, whichperiod is representative of all times material herein,in the course and conduct of its business operations,purchased and caused to be transferred and deliv-ered to its Camas facility, goods and materials valuedin excess of $5,000 which were transported to saidfacility from States other than the State of Washing-ton.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within the4 Kendall College, 228 NLRB 1083 (1977).! In its answer to the complaint, Respondent denies knowledge sufficientto form a belief that the Union is a labor organization within the meaning ofthe Act, which under Sec. 102.20 of the Board's Rulies and Regulationsoperates as a denial. This issue was or could have been litigated in theunderlying representation case and may not be relitigated here. Teledyne,Landis Machine, 212 NLRB 73, 74, fn. 4(1974).88 HIGHLAND TERRACE CONVALESCENT CENTERmeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDService Employees International Union, Local No.92, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All registered nurses employed by the Employ-er at its facility located at 640 N.E. Everett,Camas, Washington, but excluding all otherprofessional employees, office clerical employees,guards and supervisors as defined in the Act, andall other employees.2. The certificationOn November 15, 1976, a majority of the employ-ees of Respondent in said unit, in a secret ballotelection conducted under the supervision of theRegional Director for Region 19, designated theUnion as their representative for the purpose ofcollective bargaining with the Respondent. TheUnion was certified as the collective-bargainingrepresentative of the employees in said unit onNovember 23, 1976, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 19, 1977, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about February 1, 1977, and continu-ing at all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly, we find that the Respondent has,since February 1, 1977, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Highland Terrace Convalescent Center, AWholly Owned Subsidiary of Centennial Villas, Inc.,is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Service Employees International Union, LocalNo. 92, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. All registered nurses employed by the Employ-er at its facility located at 640 N.E. Everett, Camas,Washington, but excluding all other professionalemployees, office clerical employees, guards and89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since November 23, 1976, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about February 1, 1977, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)( ) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Highland Terrace Convalescent Center, A WhollyOwned Subsidiary of Centennial Villas, Inc., Camas,Washington, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Service EmployeesInternational Union, Local No. 92, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All registered nurses employed by Employer atits facility located at 640 N.E. Everett, Camas,Washington, but excluding all other professionalemployees, office clerical employees, guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Camas, Washington, facility, copiesof the attached notice marked "Appendix."6Copiesof said notice, on forms provided by the RegionalDirector for Region 19, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with ServiceEmployees International Union, Local No. 92, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:90 HIGHLAND TERRACE CONVALESCENT CENTERAll registered nurses employed by theEmployer at its facility located at 640 N.E.Everett, Camas, Washington, but excludingall other professional employees, officeclerical employees, guards and supervisors,as defined in the Act.HIGHLAND TERRACECONVALESCENT CENTER,A WHOLLY OWNEDSUBSIDIARY OFCENTENNIAL VILLAS, INC.91